On appeal by defendant from an order striking out its answer and directing judgment against it, and from the judgment entered thereon, in an action by the receiver of a national bank to enforce a stockholder’s individual liability, order and judgment unanimously affirmed, with ten dollars costs and disbursements. The Comptroller of the Currency had discretionary power to grant such time as he deemed proper for the payment of the assessment. (Kennedy v. Gibson, 75 U. S. [8 Wall.] 498, 505; Strasburger v. Schram, 93 F. [2d] 246; United States Nat, Bank of La Grande v. Pole, 2 F. Supp. 153, 157.) The cause of action did not accrue until default was made on the last day fixed for payment. (Cary v. Koerner, 200 N. Y. 253, 259.) Under the relevant Statute of Limitations (Civ. Prae. Act, § 49, subd. 4) the action was commenced within time. Present — Lazanslty, P. J., Carswell, Adel, Taylor and Close, JJ. [163 Misc. 702.]